Citation Nr: 9915273	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for coronary artery 
disease with history of bypass graft, initially assigned a 
100 percent evaluation, effective from June 1995 and reduced 
to 30 percent, effective from November 1995. 

2.  Entitlement to a higher rating for glaucoma, initially 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from May 1972 to 
February 1985, from November 1985 to June 1986 and from June 
1988 to May 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and later rating 
decisions by the Department of Veterans Affairs (VA), 
Columbia, South Carolina, Regional Office (RO), that denied 
an increased evaluation for coronary artery disease with 
history of bypass graft (initially granted service connection 
in September 1995 and assigned a 100 percent rating, 
effective from June 1995 and reduced to 30 percent, effective 
from November 1995) and granted service connection for 
glaucoma and assigned a 10 percent rating for this condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's uncorrected visual acuity is better than 
20/40 in each eye.  He has no visual field deficit.

3.  Manifestations of coronary artery disease with history of 
bypass graft include poorly controlled hypertension and 
complaints of episodic chest discomfort and exercise 
tolerance on stress testing that meets adequate heart rate 
and achieves a workload in excess of six metabolic 
equivalents (METS) without physical findings or symptoms 
consistent with cardiovascular insufficiency.  

4.  Coronary artery disease with bypass graft surgery is not 
manifested by diastolic pressure of predominantly 120 or 
more, enlargement of the heart or the inability to perform 
more than light manual labor.  





CONCLUSIONS OF LAW

1.  The criteria for a higher rating for glaucoma, initially 
assigned a 10 percent evaluation, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 6013, 6079 (1998).

2.  The criteria for a higher rating for coronary artery 
disease with bypass graft, initially assigned a 100 percent 
evaluation, effective from June 1995 and reduced to 
30 percent, effective from November 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14 and Part 4, Diagnostic Codes 7005, 7007, 7017, 7101 
(prior to January 12, 1998); Diagnostic Codes 7005, 7007, 
7017, 7101 (effective as of January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
evaluations for coronary artery disease with bypass graft and 
glaucoma are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that these claims are not 
inherently implausible.  In so doing, we note that in the 
context of claims for an increased evaluation for service-
connected disabilities, an assertion by a claimant that the 
condition has worsened is sufficient for purposes of 
establishing a well-grounded claim.  Procelle v. Derwinski, 
2 Vet. App. 692, 632 (1992).  The Board further finds the VA 
has met the duty to assist the veteran in the development of 
facts pertinent to the claim.  Thus, no further assistance to 
the veteran is required to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  


I.  Higher Rating for Coronary Artery Disease
with Bypass Graft, Initially Assigned a 30 Percent Evaluation

The veteran's service medical records reflect that the 
veteran was hospitalized in August 1994 with a history of 
multiple cardiac risk factors and complaints of chest pain.  
The veteran was noted to also have a questionable history of 
hypertension.  He underwent cardiac catheterization, which 
showed triple vessel coronary artery disease.  In September 
1994, the veteran underwent uneventful coronary artery bypass 
grafting.  The veteran was evaluated by a physical evaluation 
board in February 1995, found unfit for duty as a result of 
coronary artery disease, and placed on the temporary 
disability retired list.

Service connection for coronary artery disease and 
hypertension was established by an RO rating action dated in 
September 1995.  This disorder was rated 100 percent 
disabling effective from June 1995 pursuant to the provisions 
of Diagnostic Code 7017 (prior to January 12, 1998), with a 
prospective rating of 30 percent effective from November 1, 
1995.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1995) 
provides for a 100 percent evaluation for one year following 
bypass surgery and thereafter, the disorder is to be rated as 
arteriosclerotic heart disease, with a minimum rating of 30 
percent.  

On VA diseases of the heart examination in November 1995, the 
veteran reported that he had coronary artery disease for 
which he is status post four-vessel coronary artery bypass 
grafting in September 1994, as well as hypertension.  
Cardiovascular examination revealed a regular rate and rhythm 
without murmurs, rubs, or gallops.  No carotid bruits were 
noted.  An X-ray of the chest was interpreted to reveal prior 
coronary artery bypass surgery but to be otherwise negative.  
Coronary artery disease and hypertension, currently untreated 
with poor control were diagnosed.  The examiner added that 
the veteran described Class II angina under the New York 
Heart Association Classification System.

The RO rating action in November 1995 from which the appeal 
ensued continued the 30 percent evaluation for the veteran's 
coronary artery disease under Diagnostic Codes 7010-7005 of 
VA schedule for rating disabilities (Rating Schedule).

VA outpatient treatment records compiled between January and 
April 1996 include an ambulatory outpatient care note in 
March 1996, which records the veteran's blood pressure as 
131/74.  On cardiac examination, the veteran's heart 
demonstrated regular rate and rhythm.

On VA heart and hypertension examination in July 1998, the 
veteran described episodic chest discomfort, generally in 
association with significant emotional stress but not with 
significant physical stress.  The examiner observed that in 
April 1997, the veteran underwent a VA exercise stress test 
where he exercised for 10 minutes on a standed Bruce protocol 
with adequate heart rate by double product criteria with no 
chest discomfort and no ischemic changes.  The examiner noted 
that the chest discomfort described by the veteran was 
somewhat atypical but not reliably brought on by exertion 
and, is unlikely to be related to coronary insufficiency.  
Examination of the cardiovascular system found normal S1 and 
S2 without murmur, rub or gallops.  Blood pressure was 
markedly high at 174/101.  Coronary disease, status post-
coronary artery bypass surgery with no apparent physical or 
activity limitations was the diagnosis.  Poorly controlled 
hypertension was also diagnosed.  

In a September 1998 addendum to the July 1998 VA examination, 
the examiner who conducted the July 1998 VA medical 
examination, noted the veteran exercised 10 minutes on a 
standard Bruce protocol.  He reported that this was in excess 
of six METS and that the veteran had no signs or symptoms to 
suggest any physical limitations.  He added that, as such, 
the functional activity classification does not specifically 
apply and that the veteran had no physical findings or 
symptoms consistent with cardiovascular insufficiency at this 
time.  The examiner concluded that he could not find that the 
veteran had any sufficient disability in functional 
classification.


II.  Analysis

VA has a duty to acknowledge and consider all regulations, 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In increased rating cases, these 
regulations include, but are not limited to 38 C.F.R. § 4.1 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition and 
38 C.F.R. § 4.2, which requires the medical record reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based as far as practical, upon the average 
impairment of earning capacity in civilian occupations.  
38 U.S.C.A. § 115; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation.  See 38 C.F.R. §§ 4.2, 4.41.  The 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that the schedule for rating disabilities 
have been revised with respect to the regulations applicable 
to cardiovascular disabilities, effective January 12, 1998.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999), (hereinafter referred to as the Court) has 
held that where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 317 (1991). 

Under criteria in effect prior to January 12, 1998, a 100 
percent evaluation was warranted for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, or circulatory shock, 
etc.  A 100 percent evaluation was also warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation was for application when 
there was arteriosclerotic heart disease following typical 
history of acute coronary occlusion or thrombosis, as above, 
all with history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible.  A 30 percent 
evaluation was assigned following typical coronary occlusion 
or thrombosis or with a history of substantiated anginal 
attack and ordinary manual labor feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

Under the criteria in effect prior to January 12, 1998, 
coronary artery bypass was rated at 100 percent disabling for 
one year following bypass surgery.  Thereafter, the rating 
was for arteriosclerotic heart disease, with a minimum rating 
of 30 percent disabling.  Diagnostic Code 7017.

Under the criteria in effect prior to January 12, 1998, 
hypertensive heart disease with definite signs of congestive 
failure and more than sedentary employment precluded was 
rated as 100 percent disabling.  A 60 percent rating was 
assigned when there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat was beyond the 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and when more than light manual labor 
was precluded.  A 30 percent evaluation was assigned for 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more and moderate dyspnea on exertion.  
38 C.F.R. § 4.104, Diagnostic Code 7007.  The 30 percent 
evaluation was the lowest evaluation provided.

Under Diagnostic Code 7101 prior to January 12, 1998, 
hypertensive vascular disease (essential arterial 
hypertension) was rated based upon the diastolic pressure 
exhibited by measurement (systolic pressure not having been a 
criterion).  In addition, analysis of the range of symptoms 
exhibited was required for schedular evaluations greater than 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.  
Hypertension was rated as 10 percent disabling when the 
diastolic pressure was predominantly 100 or more.  It was 
further noted in the schedule that when continuous medication 
was necessary for the control of hypertension, with a history 
of diastolic blood pressure predominantly 100 or more, a 
minimum rating of 10 percent would be assigned.  A 20 percent 
rating was assigned for diastolic pressure predominantly 110 
or more, with definite symptoms.  A 40 percent rating was 
assigned for diastolic blood pressure predominantly 130 or 
more with moderately severe symptoms.  A 60 percent rating 
was assigned for diastolic blood pressure predominantly 130 
or more with severe symptoms.  

The revision of the cardiovascular system rating criteria, 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contradiction, such as unstable 
angina with pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope is 
acceptable".  62 Fed. Reg. 65211 (December 11, 1997).  

Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease (coronary artery disease) 
warrants a 10 percent rating when a workload greater that 7 
METs but not greater than 10 METs result in dyspnea, fatigue, 
angina, dizziness, or syncope or when continuous medication 
is required.  A 30 percent rating is provided when a workload 
greater than 5 METs but no greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or when there 
is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope, or when there 
is left ventricular dysfunction with an injection fraction of 
30 to 50 percent.  A 100 percent rating is warranted for 
chronic congestive heart failure, or when a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or when there is left ventricular dysfunction 
with an injection fraction of less than 30 percent.  

The modified rating schedule slightly changed the rating 
criteria of hypertension under Diagnostic Code 7101.  All 
diagnoses of hypertension must be confirmed by readings taken 
two or more times on at least three different days.  It was 
further noted that careful and repeated measurements of blood 
pressure readings were required prior to the assignment of 
any compensable evaluation.  Under Diagnostic Code 7101, note 
(1), the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  

Effective January 12, 1998, a 10 percent rating is warranted 
for essential hypertension when diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or for an individual with a 
history of diastolic pressure predominantly 100 or more that 
requires continuous medication for control.  A 20 percent 
rating is provided for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 40 
percent rating is provided for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is provided 
for diastolic pressure predominantly 130 or more.  Code 7101.  

Under Diagnostic Code 7017, effective January 12, 1998, 
coronary bypass surgery warrants a 10 percent rating when a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when continuous medication is required.  A 30 percent 
rating is provided when a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for more than one episode of acute congestive heart failure 
in the past year, or when a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an injection fraction of 30 to 
50 percent.  A 100 percent rating is warranted for three 
months following hospital admission for surgery and, 
thereafter, if there is chronic congestive heart failure, or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and evaluation of the same manifestation under different 
diagnosis are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that all disabilities, including those arising 
out of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicated or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25.  
With respect to the antipyramiding provision, the Court 
stated that the crucial element in determining whether a 
veteran's disabilities may be rating separately is whether 
any of the symptomatology for anyone of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Esteban, 6 Vet. App. at 262. 

The veteran's hypertension has been shown on VA examination 
in November 1995 and August 1998 to be untreated with poor 
control.  His most recent diastolic pressure was 101 and 
systolic pressure was 174.  He however has never shown 
diastolic pressure predominantly 110 or more and, thus, 
neither the old or new criteria under Diagnostic Code 7101 
provides for an evaluation in excess of the currently 
assigned 30 percent.  Further, no criteria for a rating under 
Code 7007 or Code 7005 are met which are not duplicated in 
the more appropriate rating under Diagnostic Code 7017, the 
old criteria.  These criteria are found to be more favorable 
to the veteran, because they require a minimum rating of 
30 percent after coronary artery bypass surgery for coronary 
artery disease.  The new criteria requires a workload greater 
than 5 METs and not greater than 7 METs that results in 
dyspnea, fatigue, angina, dizziness or syncope or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The veteran's stress test in April 
1997 as reported on VA examination in July 1998 shows he 
achieved adequate heart rate with a workload of greater than 
6 METs without signs and symptoms including ischemic EKG 
changes suggestive of any functional limitation.  He 
furthermore demonstrated absence of physical and radiological 
findings, including enlargement of the heart or symptoms 
consistent with cardiovascular insufficiency.  Thus, there is 
no symptom or manifestation of coronary artery disease or 
coronary artery bypass graft status with hypertension that 
would qualify for a greater than 30 percent rating under 
either the old or new criteria.  Here we note that under the 
old criteria a 60 percent rating for arteriosclerotic heart 
disease, Diagnostic Code 7005, requires the unfeasibility of 
more than light manual labor.  In this case, the examiner 
found the veteran in July 1988 to have no significant 
functional impairment resulting from his service-connected 
cardiovascular disorder.  

In sum, the veteran's current cardiovascular status does not 
meet or more closely approximate the criteria for a 
disability evaluation greater than 30 percent under any of 
the applicable diagnostic codes, under the old or the new 
criteria.  Accordingly, the claim for an increased rating for 
the veteran's service-connected cardiac disability must be 
denied.

II.  Increased Rating for Glaucoma

Factual Background

The veteran's service medical records reveal that in March 
1995 the veteran was found on radial keratotomy evaluation to 
have elevated intraocular pressures.  A diagnosis of glaucoma 
was made.  

On VA examination in November 1995 the veteran gave a history 
of having glaucoma and being treated with Betagan.  On 
examination of visual acuity uncorrected vision was 20/20, in 
each eye.  Near vision was J3, in each eye, with corrected 
near vision being J1 plus in both eyes (indicated by the 
examiner as being normal).  On visual fields examination, the 
veteran had full visual fields by confrontation with no signs 
of apletion.  Extraocular motilities were full.  Intraocular 
pressures measured 21, bilaterally.  On dilated examination, 
the veteran had a cup to disc of 0.65 in both eyes with 
definite glaucomatous changes.  The macula was normal with 
normal vessels and periphery.  Glaucoma with high intraocular 
pressures on two medications was the diagnostic assessment.  

Service connection for glaucoma was established by an RO 
rating action in November 1995.  This disorder was rated 10 
percent disabling under Diagnostic Code 6013 on VA schedule 
for rating disabilities, effective from June 1995.  

On file are uninterpreted visual field test dated in May 1995 
and January 1996.  

A VA ophthalmology followup examination in May 1996 noted 
that the veteran's intraocular pressure was too high.  Visual 
acuity was 20/20 in the right eye with correction in the left 
eye to 20/20.  

On his most recent VA eye examination in August 1998, the 
veteran reported that he was diagnosed with glaucoma in early 
1995 and started on medication.  The veteran stated that he 
was not seeing as well as he did several years ago and has to 
use reading glasses to read.  He said that his eyes some 
times feel tired but denied any pain.  The veteran reported 
that he was being treated for his glaucoma with Timoptic-XE, 
0.5 percent, one drop, in both eyes, once a day, and 
Valatran, one drop, both eyes, at night.  On physical 
examination, the veteran's visual acuity in the right eye was 
20/30 minus 2 at distance which corrected to 20/20 with minus 
1 plus 0.50 at 180.  The veteran's near visual acuity in the 
right eye was 20/30 minus 1 correcting to 20/20 with a plus 
2.00.  The veteran's visual acuity in the left eye at 
distance uncorrected was 20/30, correcting to 20/20 minus 1 
with a minus 1.25 sphere.  His uncorrected near visual acuity 
in the left eye was 20/30 minus 1, correcting to 20/20 with a 
plus 2.  Applanation tenotomy revealed intraocular pressures 
of 18 in both eyes.  External examination was within normal 
limits.  Dilated fundus examination revealed a cup-to-disc of 
0.65 in the right eye and 0.60 in the left eye with no 
notching or disc hemorrhages.  

A Goldman visual field test was performed in both eyes using 
the III, IV, E Test Object.  The left eye revealed an 80-
degree visual field temporally, 50 degrees superiorly, 
nasally and approximately 60 degrees inferiorly.  There was 
no nasal step or apparent glaucomatous visual field loss.  
Visual field in the right eye also showed no evidence of 
glaucomatous field damage.  Primary open angle glaucoma was 
the pertinent diagnosis.

Analysis

Under Diagnostic Code 6013, glaucoma that is simple, primary 
and noncongestive will be evaluated on impairment of visual 
acuity or field loss, whichever is greater, with a minimum of 
10 percent.  38 C.F.R. §§ 4.75, 4.76 and Part 4, Diagnostic 
Code 6013.  Where vision in one eye is 20/40 or better and 
vision in the other eye is 20/40 or better, a noncompensable 
evaluation will be assigned.  

The evidence of record reveals that the veteran does not have 
any visual field defect as a result of his service-connected 
glaucoma.  Further, visual acuity is shown on VA examination 
in August 1998 to be 20/30 uncorrected, distance and near in 
both eyes and correctable, in both eyes to 20/20, distance 
and near.  As previously noted where vision in one eye is 
20/40 or better and vision in the other eye is 20/40 or 
better, the evaluation is noncompensable.  The veteran's 
vision is clearly better than 20/40.  Thus, the medical 
evidence of record does not reveal any compensable impairment 
of visual acuity or visual field loss.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of proximate balance 
to warrant its application.  Further, the Board has 
considered whether the veteran is entitled to "staged" 
ratings as prescribed by Fenderson v. West, 12 Vet. App. 119 
(1999).  However, since each of the ratings described above 
reflect the greatest degree of disability shown by the record 
consistent with the date of the grant of service connection, 
a remand to specifically addressed the concept of "staged" 
rating is unnecessary.


ORDER

A higher rating for coronary artery disease with history of 
bypass graft, initially assigned a 100 percent evaluation, 
effective from June 1995 and reduced to 30 percent, effective 
from November 1995, is denied.  

A higher rating for glaucoma, initially assigned a 10 percent 
evaluation, is denied.  



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals




 

